STOKER, Judge.
MOTION TO DISMISS
Defendants-appellees, the United States of America; the Honorable John M. Duhe, Jr.; the Honorable John M. Shaw; Ronald Weathers; and Mildred A. Baker (hereinafter the federal defendants); seek to dismiss the appeal of plaintiff-appellant Felton J. Ledet insofar as these appellees are sought to be made parties to this appeal due to the removal to federal court of the action against these appellees.
Appellant filed the instant suit on January 30,1989, naming the above listed appel-lees, in addition to others, as defendants. Appellant’s petition sought redress from alleged wrongs arising from an earlier litigation. The federal defendants filed a petition for removal with the United States District Court for the Western District of Louisiana on February 28, 1989. On the same day, a copy of this removal petition was filed in thé instant proceedings in the Fifteenth Judicial District Court for the State of Louisiana. Subsequently, the trial judge in the state court dismissed appellant’s suit sua sponte for failure to state a cause of action.
Under 28 U.S.C.A. 1446(d), once a petition for removal has been filed in federal court, a copy filed in state court, and notice sent to all adverse parties, a case is then removed, and the state court is to proceed no further unless and until the case is remanded. Accordingly, the jurisprudence of this state clearly shows that once a case has been removed to federal court, the state court no longer has the power to act on that case. See State v. Butler, 405 So.2d 836 (La.1981), and Kaplan v. Missouri Pacific Railroad Co., 447 So.2d 489 (La.App. 3rd Cir.1984), writ denied 449 So.2d 1345 (La.1984). The record indicates that in the instant case the federal defen*44dants have removed the case against them by fulfilling all the requirements for obtaining a removal. Further, there is no showing that the case has been remanded to the state court. Therefore, this court hereby dismisses the instant appeal insofar as the appeal applies to these federal defendants.
MOTION GRANTED. APPEAL PARTIALLY DISMISSED.